Citation Nr: 9926514	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  95-29 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for benign lesions on 
the back, Crohn's Disease and ulcerative colitis.

2.  Entitlement to service connection for chest pains, 
headaches, numbness in the hands and limbs, discoid lupus 
erythematosus, and porphyria cutanea tarda as secondary to 
exposure to herbicides including Agent Orange (AO).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to February 
1969.  The record also indicates that the veteran served in 
the Republic of Vietnam.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the veteran's claim for service connection as to 
discoid lupus erythematosus, chest pain, headaches, porphyria 
cutanea tarda, Crohn's Disease and ulcerative colitis, 
lesions on the back, and numbness of the hands and limbs.  As 
to the veteran's claimed chest pains, headaches, discoid 
lupus erythematosus, porphyria cutanea tarda, and numbness in 
the hands and limbs, service connection was denied on a 
secondary basis, due to exposure to AO.

Initially, the Board notes that the veteran's claim was first 
before the Board in April 1998.  At that time, it was 
remanded for further development.  Specifically, the RO was 
directed to contact the veteran's private physician as to any 
opinions given relating the veteran's various disorders to AO 
exposure.  The RO was then to forward the veteran's claims 
file to appropriate VA specialists for opinions as to any 
relationship between the veteran's various disorders and AO 
exposure.  Review of the veteran's claims file shows that the 
RO complied with the Board's directives, as required by law.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Here, the RO 
obtained additional medical records from the veteran's 
private physician.  The RO also forwarded the veteran's 
claims file to a VA specialist for an opinion and afforded 
the veteran various VA examinations (conducted from December 
1998 to February 1999).

Additionally, the Board also notes the inconsistency with 
which the veteran's appeal has been developed and addressed.  
At various times, the record indicates that the issues on 
appeal have all been considered as due to exposure to 
herbicides/AO.  At other times, and according to both the 
January 1995 rating decision and the veteran's November 1995 
RO hearing transcript, the issues of service connection for 
Crohn's Disease and ulcerative colitis and lesions on the 
back have been claimed and considered on a direct basis.  
Given the January 1995 rating decision and the enumeration of 
the issues on appeal at the veteran's RO hearing, the Board 
finds the issues before it for consideration to be as framed 
on the title page of this decision.


FINDINGS OF FACT

1.  The claims for service connection for benign lesions on 
the back, Crohn's Disease and ulcerative colitis are not 
supported by cognizable evidence showing that the claims are 
plausible or capable of substantiation.

2.  The claims for service connection for chest pains, 
headaches, numbness in the hands and limbs, and discoid lupus 
erythematosus as secondary to AO exposure are not supported 
by cognizable evidence showing that the claims are plausible 
or capable of substantiation.

3.  The competent medical evidence of record supports a 
finding that the veteran's porphyria cutanea tarda cannot 
satisfactorily be dissociated from AO exposure.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
benign lesions on the back, Crohn's Disease and ulcerative 
colitis are not well grounded.  38 U.S.C.A. § 5107(a).

2.  The claims of entitlement to service connection for chest 
pains, headaches, numbness in the hands and limbs, and 
discoid lupus erythematosus as secondary to AO exposure are 
not well grounded.  38 U.S.C.A. § 5107(a).

3.  Porphyria cutanea tarda was incurred in service, due to 
exposure to herbicides including Agent Orange.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304, 3.307(a)(6), 3.309(e) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a).

The U.S. Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).




The quality and quantity of evidence required to meet the 
statutory burden for establishing a well grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from injury or disease 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304 (1998).  

Additionally, service connection may be presumed where a 
chronic disease, including systemic lupus erythematous, 
manifests itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(1998).  

Service connection may also be presumed for those diseases 
associated with exposure to certain herbicide agents, which 
manifest themselves within the period prescribed (if any) at 
any time after service.  38 U.S.C.A. § 1116(a)(1)(B) (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(1998).  Porphyria cutanea tarda is included in this list of 
diseases.  Id.  Chest pains, headaches, numbness in hands and 
limbs, and discoid lupus erythematosus are not.  Id.

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types, and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1998).



Factual Background

The veteran's service records show that he served in the 
Republic of Vietnam and that he received the Purple Heart.  
His service medical records show that the veteran was treated 
for poison ivy on his right hand in June 1967 and for poison 
ivy under the left arm and left shoulder blade in August 
1967.  These records are negative for any complaints or 
treatment of headaches, chest pains, and numbness in the 
hands and limbs.  They are also silent as to any diagnoses of 
Crohn's Disease and ulcerative colitis.  The veteran's 
separation examination (conducted in February 1969) contains 
no notations as to any pertinent abnormalities.

Private medical records (dated from January 1976 to November 
1985) contain a diagnosis of discoid lupus erythematosus in 
February 1976 and a diagnosis of porphyria cutanea tarda in 
December 1980.  A biopsy taken from the veteran's back 
revealed benign nonspecific chronic spongiotic dermatitis in 
September 1984.  The veteran's service and attendant service 
medical history were not referenced in any discussion as to 
these disorders.

A March 1981 VA AO examination reflects the veteran's 
reported history of having had a rash on his face since 1970 
or 1971, which was diagnosed as lupus erythematosus after 
service.  It also reflects the veteran's reported history of 
having developed blisters on his hands, which were diagnosed 
as porphyria cutanea tarda after service.  Pursuant to 
physical examination, none of the veteran's skin disorders 
was diagnosed as a residual of exposure to AO.  Also, no 
residuals of exposure to AO of any type were diagnosed.

Private medical records (dated from September 1992 to May 
1994) document treatment for the veteran's headaches, which 
were diagnosed as muscle contraction type headaches, and for 
ulcerative colitis.  These records contain no discussion as 
to the veteran's service and his attendant service medical 
history.

A VA examination conducted in November 1994 reflects the 
veteran's reported history of having seen a private doctor 
for lesions on his hands, face, and upper back from 1970 to 
1971.  A biopsy revealed lupus erythematosus.  Porphyria 
cutanea tarda was also diagnosed.  The veteran also stated 
that in 1992, he had had a total colectomy because of 
ulcerative colitis and Crohn's Disease.  Subjectively, the 
veteran complained of a few recurrences of blisters on his 
hands in the last three to four years, with itchiness.  He 
also complained of lesions on his face and back, usually 
about every seven years.  It was noted that upon this 
examination, neither lupus erythematosus nor porphyria 
cutanea tarda were present.

At his RO hearing (conducted in November 1995), the veteran 
testified that when he first came back from Vietnam, he had 
chest pains.  (Transcript (T.) at 1).  He went to a doctor in 
the early 1970s for about three to four years, but the doctor 
never did figure out what was wrong.  Id.  The veteran stated 
that he was given muscle relaxers for his chest pains, but he 
was not given anything for his headaches.  Id.  Currently, 
the veteran took "Amitrex" for his headaches.  Id.  

The veteran also testified that he had had a rash on his face 
the last few months he was in Vietnam.  (T. at 2).  When he 
returned home, he continued to get this rash, which then 
spread to his chest and back.  Id.  The veteran went to a 
doctor, but the doctor did not know what caused it.  Id.  He 
was advised to stay out of the sun, and the veteran began 
putting Vaseline on the rash, which seemed to help for 
several years.  Id.  

The veteran then went to a dermatologist, who took a biopsy 
and diagnosed the veteran with lupus.  Id.  As to porphyria 
cutanea tarda, the veteran stated that he had not known what 
that was, but when he came back from Vietnam, his hands would 
tear while working.  (T. at 2-3).  Again, the doctor did not 
know what it was.  (T. at 3).  The veteran was subsequently 
diagnosed in the 1980s.  Id.  When asked if he still 
experienced blisters, the veteran responded in the 
affirmative but indicated that they did not occur very often; 
rather, his skin still tore and left scars.  Id.  

When asked about his ulcerative colitis and Crohn's Disease, 
the veteran testified that he had first started noticing 
infections about five years before.  Id.  As to the lesions 
on his back, the veteran stated that he got them just 
periodically and that they burned and itched.  (T. at 4).  If 
he went without a shirt out in the sunshine, that was when he 
noticed them.  Id.  As to the numbness in his hands and 
limbs, the veteran clarified that he had trouble with the 
joints in his shoulder and knees but that they were not numb.  
Id.  

The veteran took medicine for this, but his doctor did not 
know its cause.  (T. at 5).  He further stated that he only 
had numbness in his hands, from the wrist down.  (T. at 6).  
Neither the veteran nor his wife remembered when the 
veteran's headaches began originally.  (T. at 7).  However, 
he had developed severe headaches a couple of years before, 
for which the veteran had been hospitalized.  Id.  When asked 
how long he had had numbness in his hands, the veteran 
replied that it had been ever since his hands had started 
tearing, shortly after he got home from Vietnam.  (T. at 8).  

When asked if he had been diagnosed with diabetes, the 
veteran responded in the affirmative, in 1992.  Id.  Both the 
veteran and his wife stated that the veteran had first gone 
to a dermatologist in 1976.  (T. at 9).  The veteran's wife 
then stated that while it sounded strange that the veteran 
waited until 1976 to go to the doctor, they had had no 
medical insurance at that time, and they had had children to 
look after, and the veteran had only made $50.00 a month at 
that time.  (T. at 10).  The veteran's wife testified that 
the veteran had first been diagnosed with Crohn's Disease in 
1990.  (T. at 11).  Prior to that, to the best of her 
recollection, the veteran had not had episodic problems with 
his stomach.  Id.  In closing, the veteran submitted several 
lay statements.  Id.

The two lay statements from individuals who had worked with 
the veteran in the fishing and oil industries indicated that 
the veteran had not had any problems with his hands prior to 
going to Vietnam.  That same year the veteran returned from 
Vietnam, however, the veteran could not handle any tools or 
fishing nets because the skin on his hands would tear easily.  

The veteran had required special gloves, made out of 
stainless steel, and he had to carry his change and money in 
his shirtsleeve, as he was unable to put his hands into his 
pants pockets because his skin was so frail.  One individual 
also recalled that the veteran had had raised red marks on 
his face, chest, and back, which seemed to be irritated by 
direct sunlight.

The lay statement from the veteran's wife reiterated her 
testimony at the veteran's RO hearing.

Private medical records obtained in August 1998 (pursuant to 
the Board's April 1998 remand) indicate that the veteran 
began seeing Dr. P. B. in August 1991, at which time the 
veteran presented with symptoms compatible with inflammatory 
bowel disease.  Other medical problems listed in the 
correspondence accompanying these records included pronounced 
photosensitivity and skin rash, compatible with porphyria 
cutanea tarda, vascular headaches, type II diabetes, and 
essential hypertension.  

The veteran's doctor provided no medical opinions as to the 
etiology of any of the veteran's disorders and no comment as 
to any causal relationship due to AO exposure.  The records 
were duplicative in part and silent as to the veteran's 
service and service medical history.

The VA medical opinion (dated in October 1998 and obtained 
pursuant to the Board's April 1998 remand) indicates that due 
to the temporal relationship of the veteran's skin lesions 
with indirect exposure to AO, it was as likely as not that 
the veteran's porphyria cutanea tarda was related to this 
exposure.  However, the physician was unaware as to any 
relationship established between lupus erythematosus and AO 
exposure.  The physician also thought it unlikely that any of 
the other disorders for which the veteran sought service 
connection were caused by exposure to AO.  The physician 
stated that he had reviewed the veteran's claims file.


Various VA examinations were conducted from December 1998 to 
February 1999.  The veteran's service and post-service 
medical histories were taken.  Diagnoses included carpal 
tunnel syndrome and a history of Crohn's Disease and 
ulcerative colitis.  Upon examination in December 1998, there 
was no evidence of either discoid lupus erythematosus or 
porphyria cutanea tarda.  The examiner opined that they must 
have resolved and were asymptomatic.  

The examiner did not believe that either disorder was related 
to the veteran's AO exposure.  With respect to the veteran's 
porphyria cutanea tarda, the examiner stated that the 
veteran's kind of porphyria cutanea tarda was not the kind 
recognized by VA as a disability associated with exposure to 
AO.  As to the veteran's other disorders, the examiner also 
did not believe that they were related to AO exposure.

Analysis

As to the issues of entitlement to service connection for 
benign lesions on the back and for Crohn's Disease and 
ulcerative colitis, the Board recognizes the veteran's belief 
that he is so entitled.  However, the Board must adhere to 
established laws and regulations in its determinations.  As 
such, the veteran's appeal as to these two issues must be 
denied, as they are not well grounded.

Specifically, while there is competent medical evidence of 
such current disabilities and lay evidence as to their 
service incurrence (the veteran's assertions), the record 
contains no competent medical evidence relating these 
disorders to the veteran's service and events therein.  Such 
evidence is necessary for a well grounded claim of 
entitlement to service connection.  See Caluza v. Brown, 
supra.  Here, the Board notes that the veteran's service 
medical records are negative for any complaints, diagnoses, 
or treatment for these disorders of for any pertinent 
abnormalities.  

Rather, at most, the veteran's service medical records show 
that the veteran was treated for poison ivy twice, in the 
summer of 1967.  Further, none of the post-service clinical 
evidence of record offers medical opinions relating the 
veteran's benign lesions, Crohn's Disease, and ulcerative 
colitis to his service.  In this respect, the Board notes 
that the veteran was diagnosed with benign nonspecific 
chronic spongiotic dermatitis in September 1984, with 
diagnoses of ulcerative colitis and Crohn's disease in 
approximately 1990 or 1991.

In effect, then, the veteran has proffered only his 
assertions (and those of his wife) that his benign lesions on 
his back and his Crohn's Disease and ulcerative colitis are 
related to service.  Nothing in the record indicates that 
either the veteran or his wife possesses the necessary 
expertise to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical diagnosis and medical causation, 
competent medical evidence is required.  See Grottveit v. 
Brown, supra.

Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's benign lesions on his back , his 
Crohn's Disease, and his ulcerative colitis, the veteran has 
not submitted well grounded claims as to these issues.  See 
Caluza v. Brown, supra.  Accordingly, absent a well grounded 
claim, application of the rule regarding benefit of 
reasonable doubt is not required.  38 U.S.C.A. § 5107(b) 
(West 1991).

As to the issues of entitlement to service connection for a 
variety of disorders due to exposure to herbicides, including 
AO, the Board acknowledges the presumption of exposure to AO, 
as the veteran has been diagnosed with porphyria cutanea 
tarda, a disease recognized by VA as associated with exposure 
to certain herbicides.  See McCartt v. West, 12 Vet. App. 164 
(1999); see also 38 C.F.R. § 3.309(e).

With respect to the veteran's chest pains, headaches, and 
numbness in his hands and limbs, the Board stresses that 
these disorders are not diseases recognized by VA as 
associated with exposure to certain herbicides, including AO.  
See 38 C.F.R. § 3.309(e).  

The Board also stresses that the veteran has not presented 
any medical evidence of a causal relationship between these 
disorders and exposure to AO, in an attempt to prove 
entitlement to direct service connection.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Rather, the post-
service medical evidence is either silent as to the etiology 
of these claimed disorders or directly rebuts any causal 
relationship.

In effect, the veteran has again proffered only his 
assertions (and those of his wife) that his chest pains, 
headaches, and numbness in his hands and limbs are due to 
exposure to herbicides, including AO.  As before, nothing in 
the record indicates that either the veteran or his wife 
possesses the necessary expertise to render such an opinion.  
See Espiritu v. Derwinski, supra.  Where the determinative 
issue involves medical diagnosis and medical causation, 
competent medical evidence is required.  See Grottveit v. 
Brown, supra.

As such, absent competent medical evidence of a current 
disability or disabilities within applicable VA regulation, 
see 38 C.F.R. § 3.309(e), and their nexus, or link, to events 
in service, including exposure to herbicides/AO, the veteran 
has not submitted a well grounded claim of entitlement to 
service connection for chest pains, headaches, and numbness 
in the hands and limbs.  See Caluza v. Brown, supra.  Absent 
a well grounded claim, application of the rule regarding 
benefit of reasonable doubt is not required.  38 U.S.C.A. 
§ 5107(b).

With respect to the veteran's discoid lupus erythematosus, 
the Board again stresses that it is not a disease recognized 
by VA as associated with exposure to certain herbicides, 
including AO.  See 38 C.F.R. § 3.309(e).  Nor has the veteran 
submitted any medical evidence of a causal relationship 
between this disorder and exposure to AO, in an attempt to 
prove entitlement to direct service connection.  See Combee 
v. Brown, supra.  Here, the post-service clinical evidence of 
record is either silent as to the etiology of the veteran's 
discoid lupus erythematosus or directly rebuts any causal 
relationship.

As to entitlement to presumptive service connection, as 
provided for by provisions found in 38 C.F.R. §§ 3.307(a)(3) 
and 3.309(a), the Board stresses that the clinical evidence 
of record indicates that the veteran has been diagnosed with 
discoid lupus erythematosus, not systemic lupus 
erythematosus.  Presumptive service connection is only 
warranted for systemic lupus erythematosus.  See 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  Further, while presumptive periods 
are not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection, see 38 C.F.R. § 3.303(d) (1998), the Board again 
points out that the post-service clinical evidence of record 
is either silent as to the etiology of the veteran's discoid 
lupus erythematosus or directly rebuts any causal 
relationship.

As before, the veteran has proffered only his assertions (and 
those of his wife) that his discoid lupus erythematosus is 
related to his service and events therein, including exposure 
to herbicides/AO.  Again, nothing in the record indicates 
that either the veteran or his wife possesses the necessary 
expertise to render such an opinion.  See Espiritu v. 
Derwinski, supra.  Where the determinative issue involves 
medical diagnosis and medical causation, competent medical 
evidence is required.  See Grottveit v. Brown, supra.

Accordingly, absent competent medical evidence of either a 
current disability within applicable VA regulations (as to 
both presumptive service connection and diseases associated 
with exposure to certain herbicides), see 38 C.F.R. §§ 3.307, 
3.309, and its nexus, or link, to events in service, 
including exposure to herbicides/AO, the veteran has not 
submitted a well grounded claim of entitlement to service 
connection for discoid lupus erythematosus.  See Caluza v. 
Brown, supra.  Absent a well grounded claim, application of 
the rule regarding benefit of reasonable doubt is not 
required.  38 U.S.C.A. § 5107(b).

With respect to those issues found by the Board to be not 
well grounded, the Board notes that the veteran has not 
provided any indication of the existence of additional 
evidence which would make these issues well grounded.  See 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  



Here, the record contains statements made by the veteran that 
additional private medical records were not available, as he 
had been informed by various physicians that records from a 
time period so long ago had been destroyed.  The Board also 
notes VA Form 21-4138 (dated and signed by the veteran in 
July 1999), indicating that the veteran had stated his case 
completely in connection with his appeal.

With respect to the veteran's porphyria cutanea tarda, the 
Board notes that it is a disease associated with exposure to 
certain herbicides, as provided for in applicable VA 
regulation.  See 38 C.F.R. § 3.309(e).  As such, presumptive 
service connection is warranted in this instance, 
notwithstanding the opinion expressed in the December 1998 VA 
examination.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

As to this opinion, which stated that the veteran's kind of 
porphyria cutanea tarda was not the kind provided for in VA 
regulation, the Board stresses that the text of 38 C.F.R. 
§ 3.309(e) fails to distinguish between types of this 
disorder and that it does not exclude one kind or the other.  

The Board also stresses that the record contains a competent 
medical opinion relating the veteran's porphyria cutanea 
tarda to AO exposure, the October 1998 VA opinion (obtained 
pursuant to the Board's April 1998 remand).

Arguably, then, (if such an argument is necessary within a 
discussion of entitlement to presumptive service connection) 
there is an approximate balance of positive evidence (the 
October 1998 VA opinion) and of negative evidence (the 
December 1999 VA opinion) regarding the merits of the 
veteran's entitlement to service connection for porphyria 
cutanea tarda, due to exposure to herbicides including AO.  
As such, the benefit of reasonable doubt would be resolved in 
the veteran's favor.  38 U.S.C.A. § 5107(b).  Therefore, in 
light of the above, the veteran's appeal as to this issue is 
granted.


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for benign lesions on the 
back, Crohn's Disease and ulcerative colitis, the appeal is 
denied.

The veteran not having submitted well grounded claims of 
entitlement to service connection for chest pains, headaches, 
numbness in the hand and limbs, and discoid lupus 
erythematosus, as secondary to AO exposure, the appeal is 
denied.

Service connection for porphyria cutanea tarda as secondary 
to AO exposure is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

